   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 1 of 46 PageID #:2769




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ART AKIANE LLC,

        Plaintiff,

 v.                                                 Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                               Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC

        Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

        Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

        Plaintiff-Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

         Counter-Defendants.


            PLAINTIFF’S MOTION FOR ENTRY OF CONFIDENTIALITY ORDER

       Plaintiff Art Akiane LLC (“Art Akiane”), by and through its undersigned counsel, hereby

petitions the Court for the entry of the proposed Confidentiality Order attached hereto as Exhibit

A. A red-lined version of Plaintiff’s proposed Confidentiality Order showing changes relative to

the Court’s model Agreed Confidentiality Order is attached hereto as Exhibit B.




                                                1
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 2 of 46 PageID #:2770




       1.      Art Akiane filed this action on May 1, 2019, alleging numerous causes of actions

against Defendants Art & SoulWorks LLC (“ASW”) and Carol Corneliuson (“Corneliuson”),

including copyright and trademark infringement, unfair competition, unjust enrichment, and

cybersquatting under the Lanham Act, among various other claims. (Dkt. # 1).

       2.      Art Akiane once had a business relationship with ASW and Corneliuson where the

parties sold and promoted various works of art, but that relationship ended in January 2019 after

the parties’ license agreement expired. (Dkt. # 1, ¶ 3). Accordingly, the parties are now direct

competitors as they both offer the same works of art to similar consumers throughout the United

States, and they promote and sell those works in the same market and channels of trade: online

sales. (Dkt. # 66-1, ¶ 19).

       3.      Art Akiane filed its First Amended Complaint on August 22, 2019 by asserting

additional claims against ASW and Corneliuson and adding Defendant Carpentree, LLC

(“Carpentree”) as a named-defendant. (Dkt. # 38).

       4.      The parties held their Rule 26(f) Conference on November 20, 2019 where they

discussed various issues related to this litigation, including the proposed entry of a confidentiality

order to maintain the confidentiality of the parties’ confidential and proprietary information and to

preclude disclosure of the same pursuant to, and in accordance with, Federal Rule of Civil

Procedure 26(c) and Local Rule 26.2.

       5.      Art Akiane’s proposed Confidentiality Order is based off of the Court’s model

Agreed Confidentiality Order and it contains two tiers of confidentiality, which are identified in

the proposed order as “Confidential Information” and “Highly Confidential Information.”

       6.      Under the “Highly Confidential Information” designation, Art Akiane defines

“Highly Confidential Information” as information that falls within one of the following categories:




                                                  2
    Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 3 of 46 PageID #:2771




(a) income tax returns (including attached schedules and forms), W-2 forms, 1099 forms, (b) the

name and any identifying information (address, credit card information or social security numbers)

of any of the parties’ customers, and (c) information that would lead to direct competitive harm to

the producing party if disclosed to the receiving party.

        7.     Defendants agree to all portions of the proposed Confidentiality Order, except

ASW and Corneliuson opposes designating as Highly Confidential sub-part (c), which reads: “(c)

information that would lead to direct competitive harm to the producing party if disclosed to the

receiving party.” Per local rule 7.1, the parties have met-and-conferred via telephone conference

on October 30, 2019, and November 20, 2019, and by email, and are at an impasse.

        8.     Accordingly, Art Akiane’s proposed Confidentiality Order section reads as follows:

        3.     Highly Confidential Information. As used in this Order, “Highly Confidential
Information” means information designated as “HIGHLY CONFIDENTIAL – SUBJECT TO
PROTECTIVE ORDER” by the producing party that falls within one of the following categories:
(a) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms; (b)
the name and any identifying information (address, credit card information or social security
numbers) of any of the parties’ customers, or (c) information that would lead to direct competitive
harm to the producing party if disclosed to the receiving party. For purpose of clarification, the
specific highly confidential information enumerated in (b) must be treated as highly confidential,
but any other information in a document that is marked highly confidential may be shown to the
attorneys’ clients after the receiving attorney proposes the appropriate redaction of the highly
confidential information and gets approval of the redactions from the designating party.

(See Exhibit A, ¶ 3) (italics added).1

        9.     “Attorneys’ eyes only” treatment for information that would lead to direct

competitive harm to the producing party if disclosed to the receiving party is critical here. As noted

above, Art Akiane is a direct competitor with ASW and Corneliuson, and disclosing information

that will cause direct competitive harm to a competitor is a paramount reason for having a highly



1
 As explained in more detail below, Defendants ASW and Corneliuson do not agree to the assertion of sub-
part (c) in the “Highly Confidential Information” section. However, they adopt all of the other language
contained within this section.


                                                   3
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 4 of 46 PageID #:2772




confidential information and “attorney’s eye’s only” designation in a protective order. See, e.g.,

Fieldturf Int'l, Inc., Fieldturf, Inc. v. Triexe Mangement Grp., Inc., No. 03 C 3512, 2004 WL

866494, at *3 (N.D. Ill. Apr. 16, 2004) (noting that disclosure of competitor information may cause

a party great harm and limiting such disclosure to outside counsel on an “attorneys’ eyes only”

basis); see also 1221122 Ontario Ltd. v. TCP Water Sols., Inc., No. 10 C 4942, 2011 WL 2516531,

at *1 (N.D. Ill. June 23, 2011) (concluding that an attorneys’ eyes only provision was necessary

to give “sufficient protection” to the parties' competitive information during the discovery process

where the parties were in “direct competition.”); In re Zimmer NexGen Knee Implant Prod. Liab.

Litig., No. 11 C 5468, 2013 WL 6490343, at *4 (N.D. Ill. Dec. 10, 2013) (“Multi-tier protective

orders are relatively common in cases between direct competitors.”); Nat'l Council on Comp. Ins.,

Inc. v. Am. Int'l Grp., Inc., No. 07 C 2898, 2007 WL 4365372, at *4 (N.D. Ill. Dec. 11, 2007)

(entering a protective order having provisions for designating information as “confidential” and

“highly confidential - outside counsel's eyes only,” where the latter designation was limited to

information which “could be used to defendants' disadvantage if in the hands of competitors.”).

       10.     Sub-part (c) is a standard clause and would only apply to information that would

directly hurt the producing party, and Art Akiane anticipates that this clause would only apply to

a very limited amount of documents produced in this litigation.

       11.     Nevertheless, Defendants ASW and Corneliuson do not agree to the assertion of

sub-part (c). Omitting sub-part (c) from Art Akiane’s proposed protective order would leave Art

Akiane at a competitive disadvantage as ASW and Corneliuson would be allowed to see the

information that would cause direct competitive harm to Art Akiane. Because ASW and

Corneliuson are directly competing with Art Akiane for the sales of Akiane’s Works, revealing

competitive information directly implicates Art Akiane’s market, potential buyers and repeat




                                                 4
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 5 of 46 PageID #:2773




customers, among other information. This information accordingly carries commercial

significance for Art Akiane, and ASW and Corneliuson could potentially exploit the information

for their commercial gain in direct competition with Art Akiane and to its detriment.

       12.     Accordingly, for the reasons set forth above, Art Akiane respectfully requests the

Court for entry of the attached Confidentiality Order attached hereto as Exhibit A.


Dated: December 5, 2019                          Respectfully submitted,

                                                 ART AKIANE LLC,


                                                 By: s/ Adam Wolek
                                                     Adam Wolek
                                                     Marcus Harris
                                                     Rashad A. Simmons
                                                     TAFT STETTINIUS & HOLLISTER LLP
                                                     111 E. Wacker Drive, Suite 2800
                                                     Chicago, Illinois 60601
                                                     Phone: (312) 836-4063
                                                     Fax: (312) 966-8598
                                                     awolek@taftlaw.com
                                                     mharris@taftlaw.com
                                                     rsimmons@taftlaw.com
                                                     Counsel for Plaintiff and Counter-
                                                     Defendant Art Akiane LLC and Counter-
                                                     Defendants Akiane Art Gallery, LLC and
                                                     Akiane Kramarik




                                                5
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 6 of 46 PageID #:2774




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 5, 2019, the foregoing was filed with the Clerk of Court

via CM/ECF, which provided notice of the same to all parties who have made an appearance in

this case.



                                                     /s/ Rashad Simmons




                                                6
Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 7 of 46 PageID #:2775




     EXHIBIT A
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 8 of 46 PageID #:2776




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ART AKIANE LLC,

        Plaintiff,

 v.                                                 Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                               Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC

        Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

        Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

        Plaintiff-Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

         Counter-Defendants.

                 PLAINTIFF’S PROPOSED CONFIDENTIALITY ORDER

       This matter coming to be heard on the motion of Art Akiane LLC for entry of a

confidentiality order, all parties entitled to notice having received the same, and the Court being

advised in the premises,

       It is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

                                                1
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 9 of 46 PageID #:2777




information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information and Highly Confidential Information as defined

below. This Order is subject to the Local Rules of this District and the Federal Rules of Civil

Procedure on matters of procedure and calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” or

“CONFIDENTIAL” by the producing party as set forth in this agreement, including information

such as customer information, license agreements, business, sales, and/or financial information,

and other information that the party contends is confidential and has been maintained as such.

Information or documents that were available to the public may not be designated as Confidential

Information.

       3.      Highly Confidential Information. As used in this Order, “Highly Confidential

Information” means information designated as “HIGHLY CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” by the producing party that falls within one of the following categories:

(a) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms; (b)

the name and any identifying information (address, credit card information or social security

numbers) of any of the parties’ customers, or (c) information that would lead to direct competitive

harm to the producing party if disclosed to the receiving party. For purpose of clarification, the

specific highly confidential information enumerated in (b) must be treated as highly confidential,

but any other information in a document that is marked highly confidential may be shown to the




                                                2
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 10 of 46 PageID #:2778




attorneys’ clients after the receiving attorney proposes the appropriate redaction of the highly

confidential information and gets approval of the redactions from the designating party.

       4.      Designation.

               (a)    A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” on the document and on all copies in a manner that will not interfere with the legibility

of the document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries or descriptions that contain the Confidential Information. The markings

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at the time of the documents

are produced or disclosed. Applying the markings “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Any copies that are made of

any documents marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall also be so marked,

except that indices, electronic databases or lists of documents that do not contain substantial

portions or images of the text of marked documents and do not otherwise disclose the substance

of the Confidential Information or Highly Confidential Information are not required to be marked.

               (b)    The designation of a document as Confidential Information or Highly

Confidential Information is a certification by an attorney that the document contains Confidential

Information or Highly Confidential Information as defined in this order.



                                                3
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 11 of 46 PageID #:2779




               (c)     Third parties producing documents in the course of this action may also

designate documents as either “Confidential Information” or “Highly Confidential Information”

subject to the same protections and constraints as the parties to the action. A copy of the Protective

Order shall be served along with any subpoena served in connection with this action. All

documents produced by such third parties shall be treated as “Highly Confidential Information”

for a period of 14 days from the date of their production, and during that period any party may

designate such documents as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” pursuant to the terms of

the Protective Order if the information being so designated is information belonging to or

pertaining to that party.

       5.      Depositions.

       Deposition testimony is protected by this Order only if designated as “CONFIDENTIAL,”

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” on the record at the time of the deposition. Deposition

testimony so designated shall be treated as Confidential Information protected by this Order until

21 days after delivery of the transcript by the court reporter to any party or the witness. Within 21

days after delivery of the transcript, a designating party must serve a Notice of Designation to all

parties of record, and shall identify the specific portions of the transcript that are designated

Confidential Information, and thereafter those portions identified in the Notice of Designation shall

be protected under the terms of this Order. The failure to serve a timely Notice of Designation

waives any designation of deposition testimony as Confidential Information that was made on the

record of the deposition, unless otherwise ordered by the Court.




                                                  4
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 12 of 46 PageID #:2780




        6.      Protection of Confidential Material.

                (a)     General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof.

                (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                        (1)    Counsel. Outside counsel who have appeared for the parties and
                               employees or contractors of such counsel who have responsibility
                               for the action;

                        (2)    Parties. Individual parties and employees or contractors of a party
                               but only to the extent counsel determines in good faith that the
                               employee’s assistance is reasonably necessary to the conduct of the
                               litigation in which the information is disclosed;

                        (3)    The Court and its personnel;

                        (4)    Court Reporters and Recorders. Court reporters and recorders
                               engaged for depositions;

                        (5)    Contractors. Those persons specifically engaged for the limited
                               purpose of making copies of documents or organizing or processing
                               documents, including outside vendors hired to process electronically
                               stored documents;

                        (6)    Consultants and Experts. Consultants, investigators, or experts
                               employed by the parties or counsel for the parties to assist in the
                               preparation and trial of this action but only after such persons have
                               completed the certification contained in Attachment A,
                               Acknowledgment of Understanding and Agreement to Be Bound;

                        (7)    Witnesses at depositions. During their depositions, witnesses in
                               this action to whom disclosure is reasonably necessary. Witnesses
                               shall not retain a copy of documents containing Confidential
                               Information, except witnesses may receive a copy of all exhibits
                               marked at their depositions in connection with review of the
                               transcripts. Pages of transcribed deposition testimony or exhibits to

                                                  5
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 13 of 46 PageID #:2781




                               depositions that are designated as Confidential Information pursuant
                               to the process set out in this Order must be separately bound by the
                               court reporter and may not be disclosed to anyone except as
                               permitted under this Order.

                       (8)     Author or recipient. The author or recipient of the document (not
                               including person who received the document in the course of
                               litigation); and

                       (9)     Others by Consent. Other persons only by written consent of the
                               producing party or upon order of the Court and on such conditions
                               as may be agreed or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations under

this Order for a period of three years after the termination of the case.

       7.      Protection of Highly Confidential Material.

               (a)     General Protections. Highly Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Highly Confidential Information to any third

person or entity except as set forth in subparagraphs (1)-(8). Subject to these requirements, the

following categories of persons may be allowed to review Highly Confidential Information:

                       (1)     Outside Counsel. Outside Counsel who have appeared for the
                               parties and employees or contractors of such outside counsel;

                       (2)     The Court and its personnel;

                       (3)     Court Reporters and Recorders. Court reporters and recorders
                               engaged for depositions;

                       (4)     Contractors. Those persons specifically engaged for the limited
                               purpose of making copies of documents or organizing or processing

                                                  6
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 14 of 46 PageID #:2782




                               documents, including outside vendors hired to process electronically
                               stored documents;

                       (5)     Consultants and Experts. Consultants, investigators, or experts
                               employed by the parties or counsel for the parties to assist in the
                               preparation and trial of this action but only after such persons have
                               completed the certification contained in Attachment A,
                               Acknowledgment of Understanding and Agreement to Be Bound;

                       (6)     Witnesses at depositions. During their depositions, witnesses in
                               this action to whom disclosure is reasonably necessary, if authorized
                               by the producing party prior to any such disclosure. Witnesses shall
                               not retain a copy of documents containing Confidential Information,
                               except witnesses may receive a copy of all exhibits marked at their
                               depositions in connection with review of the transcripts. Pages of
                               transcribed deposition testimony or exhibits to depositions that are
                               designated as Confidential Information pursuant to the process set
                               out in this Order must be separately bound by the court reporter and
                               may not be disclosed to anyone except as permitted under this Order.

                       (7)     Author or recipient. The author or recipient of the document (not
                               including a person who received the document in the course of
                               litigation); and

                       (8)     Others by Consent. Other persons only by written consent of the
                               producing party or upon order of the Court and on such conditions
                               as may be agreed or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Highly Confidential Information.

Counsel shall maintain the originals of the forms signed by persons acknowledging their

obligations under this Order for a period of three years after the termination of the case.

       8.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information or Highly Confidential Information does not, standing alone, waive

the right to so designate the document. If a party designates a document as Confidential

Information after it was initially produced, the receiving party, on notification of the designation,

must make a reasonable effort to assure that the document is treated in accordance with the

provisions of this Order. No party shall be found to have violated this Order for failing to maintain

                                                 7
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 15 of 46 PageID #:2783




the confidentiality of material during a time when that material has not been designated

Confidential Information, even where the failure to so designate was inadvertent and where the

material is subsequently designated Confidential Information.

       9.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as Confidential

Information in connection with a motion, brief or other submission to the Court must comply with

Local Rule 26.2.

       10.     No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       11.     Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

       (a)     Meet and Confer. A party challenging the designation of Confidential Information

must do so in good faith and must begin the process by conferring directly with counsel for the

designating party. In conferring, the challenging party must explain the basis for its belief that the

confidentiality designation was not proper and must give the designating party an opportunity to

review the designated material, to reconsider the designation, and, if no change in designation is

offered, to explain the basis for the designation. The designating party must respond to the

challenge within five (5) business days.

       (b)     Judicial Intervention. A party that elects to challenge a confidentiality designation

may file and serve a motion that identifies the challenged material and sets forth in detail the basis



                                                  8
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 16 of 46 PageID #:2784




for the challenge. Each such motion must be accompanied by a declaration that affirms that the

movant has complied with the meet and confer requirements of this procedure. The burden of

persuasion in any such challenge proceeding shall be on the designating party. Until the Court

rules on the challenge, all parties shall continue to treat the materials as Confidential Information

under the terms of this Order.

         12.   Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information or Highly Confidential Information shall be by

motion. Nothing in this Order or any action or agreement of a party under this Order limits the

Court’s power to make orders concerning the disclosure of documents produced in discovery or at

trial.

         13.   Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or hearing.

A party that intends to present or that anticipates that another party may present Confidential

information or Highly Confidential Information at a hearing or trial shall bring that issue to the

Court’s and parties’ attention by motion or in a pretrial memorandum without disclosing the

Confidential Information or Highly Confidential Information. The Court may thereafter make such

orders as are necessary to govern the use of such documents or information at trial.

         14.   Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

         (a)   If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as Confidential

Information or Highly Confidential Information, the receiving party must so notify the designating

party, in writing, within five business days after receiving the subpoena or order, before disclosing



                                                  9
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 17 of 46 PageID #:2785




to the party behind the subpoena any material or document designated in this action as either

Confidential or Highly Confidential Information. Such notification must include a copy of the

subpoena or court order.

       (b)     The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

       (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information or Highly Confidential Information in the court from which

the subpoena or order issued. The designating party shall bear the burden and the expense of

seeking protection in that court of its Confidential Information or Highly Confidential Information,

and nothing in these provisions should be construed as authorizing or encouraging a receiving

party in this action to disobey a lawful directive from another court. The obligations set forth in

this paragraph remain in effect while the party has in its possession, custody or control Confidential

Information or Highly Confidential Information by the other party to this case.

       15.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       16.     Obligations on Conclusion of Litigation.

       (a)     Unless otherwise agreed or ordered, this Order shall remain in force after dismissal

or entry of final judgment not subject to further appeal.



                                                 10
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 18 of 46 PageID #:2786




       (b)     Within sixty-three days after dismissal or entry of final judgment not subject to

further appeal, all Confidential Information or Highly Confidential Information and documents

marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” under this Order, including copies

as defined in ¶3(a), shall be returned to the producing party or certified as destroyed unless: (1) the

document has been offered into evidence or filed without restriction as to disclosure; (2) as to

documents bearing the notations, summations, or other mental impressions of the receiving party,

that party elects to destroy the documents and certifies to the producing party that it has done so.

Notwithstanding the above requirements to return or destroy documents, counsel may retain

attorney work product, including an index that refers or relates to designated Confidential

Information or Highly Confidential Information so long as that work product does not duplicate

verbatim substantial portions of Confidential Information or Highly Confidential Information, and

one complete set of all documents filed with the Court including those filed under seal. Any

retained Confidential Information shall continue to be protected under this Order. An attorney may

use his or her work product in subsequent litigation provided that its use does not disclose or use

Confidential Information or Highly Confidential Information.

       (c)     Deletion of Documents Filed under Seal from ECF System. Filings under seal

shall be deleted from the ECF system only upon order of the Court.

       17.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

       18.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing



                                                  11
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 19 of 46 PageID #:2787




herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information by counsel or the parties is entitled to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

on a specific document or issue.

       19.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

       So Ordered.



 Dated:
                                              Hon. Edmond E. Chang



 WE SO MOVE

 and agree to abide by the

 terms of this Order

 /s/ Adam Wolek
 Signature


 Adam Wolek
 Printed Name

 Counsel for: Plaintiff/Counter-Defendant Art Akiane LLC and Counter-
 Defendants Akiane Art Gallery, LLC, and Akiane Kramarik


 Dated: December 5, 2019




                                                12
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 20 of 46 PageID #:2788




                                       ATTACHMENT A

                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 ART AKIANE LLC,

        Plaintiff,

 v.                                                 Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                               Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC

        Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

        Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

        Plaintiff-Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

         Counter-Defendants.

                                ACKNOWLEDGMENT AND
                               AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

                              in the above-captioned action and attached hereto, understands the

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of

the United States District Court for the Northern District of Illinois in matters relating to the

                                                1
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 21 of 46 PageID #:2789




Confidentiality Order and understands that the terms of the Confidentiality Order obligate him/her

to use materials designated as Confidential Information and Highly Confidential Information in

accordance with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm or concern.

       The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.


        Name:

        Job Title:

        Employer:

        Business Address:




        Date:
                                            Signature




                                                2
Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 22 of 46 PageID #:2790




      EXHIBIT B
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 23 of 46 PageID #:2791



Form LR 26.2
                           MODEL CONFIDENTIALITY ORDER


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ART AKIANE LLC,

        Plaintiff,

 v.                                                 Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                               Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC

        Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

        Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

        Plaintiff-Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

         Counter-Defendants.

                                            )
                                            )
              Plaintiff            )
                PLAINTIFF’S PROPOSED CONFIDENTIALITY ORDER

       This matter coming to be heard on the motion of Art Akiane LLC for entry of a

confidentiality order, all parties entitled to notice having received the same, and the Court being

advised in the premises,
                                                1
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 24 of 46 PageID #:2792



                                            )
                      v.                    )              Civil No.
                                            )              District Judge
                                            )              Magistrate Judge
                                            )

               Defendant                    )

                              [Agreed]1 Confidentiality Order
        [if by agreement] The parties to this Agreed Confidentiality Order
        have agreed to the terms of this Order; accordingly, it It is
        ORDERED:


       [if not fully agreed] A party to this action has moved that the Court enter a

confidentiality order. The Court has determined that the terms set forth herein are

appropriate to protect the respective interests of the parties, the public, and the Court.

Accordingly, it is ORDERED:
       1.       1. Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and exhibits, and




         1     Counsel should include or delete language in brackets as necessary to the specific
case. Any other changes to this model order must be shown by redlining that indicates both
deletions and additions to the model text. Counsel may also modify this model order as appropriate
for the circumstances of the case.
This model order is for the convenience of the parties and the court and not intended to create a
presumption in favor of the provisions in this model order and against alternative language
proposed by the parties. The court will make the final decision on the terms of any order
notwithstanding the agreement of the parties.
                                                 2
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 25 of 46 PageID #:2793




 information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

 this Order concerning Confidential Information and Highly Confidential Information as defined

 below. This Order is subject to the Local Rules of this District and the Federal Rules of Civil

 Procedure on matters of procedure and calculation of time periods.

        2.      2.Confidential      Information.   As    used    in   this   Order,   “Confidential

 Information”    means       information   designated   as   “CONFIDENTIAL-SUBJECT              TO

 PROTECTIVE ORDER” or “CONFIDENTIAL” by the producing party that falls within one or

 more of the following categories: (a) information prohibited from disclosure by statute;

 (b) information that reveals trade secrets; (c) research, technical, commercial as set forth

 in this agreement, including information such as customer information, license agreements,

 business, sales, and/or financial information , and other information that the party has

 maintained as confidential; (d) medical information concerning any individual; (e)

 personal identity information; (f) income tax returns (including attached schedules and

 forms), W-2 forms and 1099 forms; or (g) personnel or employment records of a person

 who is not a party to the case contends is confidential and has been maintained as such.23

 Information or documents that are were available to the public may not be designated as

 Confidential Information.

        3.      Highly Confidential Information. As used in this Order, “Highly Confidential

 Information” means information designated as “HIGHLY CONFIDENTIAL – SUBJECT

 TO PROTECTIVE ORDER” by the producing party that falls within one of the following

 categories:

 (a) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms; (b)



       2        If protection is sought for any other category of information, the additional
category shall be described in paragraph 2 with the additional language redlined to show the
                                                   3
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 26 of 46 PageID #:2794



 the name and any identifying information (address, credit card information or social

 security numbers) of any of the parties’ customers, or (c) information that would lead to direct

 competitive harm to the producing party if disclosed to the receiving party. For purpose of

 clarification, the specific highly confidential information enumerated in (b) must be treated as

 highly confidential, but any other information in a document that is marked highly confidential

 may be shown to the




change in the proposed Order.
                                               4
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 27 of 46 PageID #:2795




attorneys’ clients after the receiving attorney proposes the appropriate redaction of the

highly confidential information and gets approval of the redactions from the designating party.

       4.      3.Designation.

               (a)     (a) A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - – SUBJECT

TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” on the document and on all copies in a manner that will not interfere with the legibility

of the document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries     or     descriptions   that    contain    the    Confidential    Information.     The

marking markings “CONFIDENTIAL - – SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time of the documents are produced or disclosed. Applying the marking markings

“CONFIDENTIAL - –            SUBJECT        TO PROTECTIVE           ORDER”        or    “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” to a document does not mean

that the document has any status or protection by statute or otherwise except to the extent and for

the purposes of this Order. Any copies that are made of any documents marked

“CONFIDENTIAL - –            SUBJECT        TO       PROTECTIVE       ORDER”        or “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except

that indices, electronic databases or lists of documents that do not contain substantial

portions or images of the text of marked documents and do not otherwise disclose the substance

of the Confidential Information or Highly Confidential Information are not required to be

marked.

               (b)     (b) The designation of a document as Confidential Information or

Highly Confidential Information is a certification by an attorney or a party appearing pro se
                                                 5
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 28 of 46 PageID #:2796



that the document contains Confidential Information or Highly Confidential Information as

defined in this order.3order.




                                           6
     Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 29 of 46 PageID #:2797




                (c)     4Third parties producing documents in the course of this action may also

 designate documents as either “Confidential Information” or “Highly Confidential Information”

 subject to the same protections and constraints as the parties to the action. A copy of the

 Protective Order shall be served along with any subpoena served in connection with this

 action. All documents produced by such third parties shall be treated as “Highly Confidential

 Information” for a period of 14 days from the date of their production, and during that period any

 party may designate such documents as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

 ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” pursuant to

 the terms of the Protective Order if the information being so designated is information

 belonging to or pertaining to that party.

         5.     Depositions.4

         Alternative A. Deposition testimony is protected by this Order only if designated as

 “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the record at the time the

 testimony is taken. Such designation shall be specific as to the portions that contain,”

 “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL

 –

        3      An attorney who reviews the documents and designates them as
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER must be admitted to the Bar of at
least one state but need not be admitted to practice in the Northern District of Illinois
unless the lawyer is appearing generally in the case on behalf of a party. By designating
documents confidential pursuant to this Order, counsel submits to the jurisdiction and
sanctions of this Court on the subject matter of the designation.
  Confidential Information. SUBJECT TO PROTECTIVE ORDER” on the record at the time of

 the deposition. Deposition testimony so designated shall be treated as Confidential Information

 protected by this Order until fourteen 21 days after delivery of the transcript by the court



        4       The parties or movant seeking the order shall select one alternative for handling
deposition testimony and delete by redlining the alternative provision that is not chosen.
                                                 7
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 30 of 46 PageID #:2798



 reporter to any party or the witness. Within fourteen 21 days after delivery of the transcript, a

 designating party may must serve a Notice of Designation to all parties of record identifying ,

 and shall identify the specific portions of the transcript that are designated Confidential

 Information, and thereafter those portions identified in the Notice of Designation shall be

 protected under the terms of this Order. The failure to serve a timely Notice of Designation

 waives any designation of deposition testimony as Confidential Information that was made on

 the record of the deposition, unless otherwise ordered by the Court.


       Alternative B. Unless all parties agree on the record at the time the deposition

testimony is taken, all deposition testimony taken in this case shall be treated as

Confidential Information until the expiration of the following: No later than the fourteenth

day after the transcript is delivered to any party or the witness, and in no event later than

60 days after the testimony was given, Within this time period, a party may serve a Notice

of Designation to all parties of record as to specific portions of the testimony that are

designated Confidential Information, and thereafter only those portions identified in the

Notice of Designation shall be protected by the terms of this Order. The failure to serve a

timely Notice of Designation shall waive any designation of testimony taken in that

deposition as Confidential Information, unless otherwise ordered by the Court.




                                                8
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 31 of 46 PageID #:2799



       5.               6.      Protection of Confidential Material.

                (a)     General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof.[INCLUDE

IN PUTATIVE CLASS ACTION CASE: In a putative class action, Confidential

Information may be disclosed only to the named plaintiff(s) and not to any other member

of the putative class unless and until a class including the putative member has been

certified.]

                (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                        (1)    Counsel. Counsel Outside counsel who have appeared for the
                               parties and employees of or contractors of such counsel who have
                               responsibility for the action;

                        (2)    Parties. Individual parties and employees or contractors of a party
                               but only to the extent counsel determines in good faith that
                               the employee’s assistance is reasonably necessary to the conduct of
                               the litigation in which the information is disclosed;

                        (3)    The Court and its personnel;

                        (4)    Court Reporters and Recorders.               Court    reporters   and
                               recorders engaged for depositions;

                        (5)    Contractors. Those persons specifically engaged for the
                               limited purpose of making copies of documents or organizing or
                               processing documents, including outside vendors hired to process
                               electronically stored documents;

                        (6)    Consultants and Experts. Consultants, investigators, or
                               experts employed by the parties or counsel for the parties to assist
                               in the preparation and trial of this action but only after such
                               persons have completed the certification contained                in
                               Attachment        A, Acknowledgment of Understanding and
                                                9
Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 32 of 46 PageID #:2800



                       Agreement to Be Bound;

                (7)    Witnesses at depositions. During their depositions, witnesses
                       in this action to whom disclosure is reasonably necessary.
                       Witnesses shall not retain a copy of documents containing
                       Confidential Information, except witnesses may receive a copy
                       of all exhibits marked at their depositions in connection with
                       review of the transcripts. Pages of transcribed deposition
                       testimony or exhibits to




                                       10
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 33 of 46 PageID #:2801




                               (7)depositions that are designated as Confidential Information
                               pursuant to the process set out in this Order must be separately
                               bound by the court reporter and may not be disclosed to
                               anyone except as permitted under this Order.

                       (8)     (8)Author or recipient. The author or recipient of the document
                               (not including a person who received the document in the course
                               of litigation); and

                       (9)     (9)Others by Consent. Other persons only by written consent of
                               the producing party or upon order of the Court and on such
                               conditions as may be agreed or ordered.

               (c)     (c) Control of Documents. Counsel for the parties shall make

reasonable efforts to prevent unauthorized or inadvertent            disclosure      of     Confidential

Information. Counsel shall maintain the originals of the forms signed by persons acknowledging

their obligations under this Order for a period of three years after the termination of the case.

       7.      Protection of Highly Confidential Material.

               (a)     General Protections. Highly Confidential Information shall not be used

or disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Highly Confidential Information to any third

person or entity except as set forth in subparagraphs (1)-(8). Subject to these requirements, the

following categories of persons may be allowed to review Highly Confidential Information:

                       (1)     Outside Counsel. Outside Counsel who have appeared for the
                               parties and employees or contractors of such outside counsel;

                       (2)     The Court and its personnel;

                       (3)     Court Reporters and Recorders.                Court        reporters   and
                               recorders engaged for depositions;

                       (4)     Contractors. Those persons specifically engaged for the
                               limited purpose of making copies of documents or organizing or
                               processing
                                               11
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 34 of 46 PageID #:2802




                              documents, including outside vendors hired to process
                              electronically stored documents;

                      (5)     Consultants and Experts. Consultants, investigators, or
                              experts employed by the parties or counsel for the parties to assist
                              in the preparation and trial of this action but only after such
                              persons have completed the certification contained                in
                              Attachment       A, Acknowledgment of Understanding and
                              Agreement to Be Bound;

                      (6)     Witnesses at depositions. During their depositions, witnesses
                              in this action to whom disclosure is reasonably necessary, if
                              authorized by the producing party prior to any such disclosure.
                              Witnesses shall not retain a copy of documents containing
                              Confidential Information, except witnesses may receive a copy of
                              all exhibits marked at their depositions in connection with review
                              of the transcripts. Pages of transcribed deposition testimony or
                              exhibits to depositions that are designated as Confidential
                              Information pursuant to the process set out in this Order must be
                              separately bound by the court reporter and may not be disclosed to
                              anyone except as permitted under this Order.

                      (7)     Author or recipient. The author or recipient of the document (not
                              including a person who received the document in the course
                              of litigation); and

                      (8)     Others by Consent. Other persons only by written consent of the
                              producing party or upon order of the Court and on such conditions
                              as may be agreed or ordered.

               (c)    Control    of   Documents.     Counsel    for   the    parties   shall     make

reasonable efforts to prevent unauthorized or inadvertent disclosure of Highly Confidential

Information. Counsel shall maintain the originals of the forms              signed     by      persons

acknowledging their obligations under this Order for a period of three years after the termination

of the case.

       8.      6. Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information or Highly Confidential Information does not, standing

alone, waive the right to so designate the document; provided, however, that a failure to

serve a timely Notice of Designation of deposition testimony as required by this Order,

                                               12
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 35 of 46 PageID #:2803



even if inadvertent, waives any protection for deposition testimony. If a party designates a

document as Confidential Information after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have

violated this Order for failing to maintain




                                              13
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 36 of 46 PageID #:2804




the confidentiality of material during a time when that material has not been designated

Confidential Information, even where the failure to so designate was inadvertent and where the

material is subsequently designated Confidential Information.

        9.         7.Filing of Confidential Information. This Order does not, by itself, authorize

the filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR Local Rule 26.2.

        10.        8.No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the ground

that it requires protection greater than that afforded by this Order unless the party moves for an

order providing such special protection.

        11.        9.Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

        (a)        (a) Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party

must respond to the challenge within five (5) business days.

        (b)        (b) Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis
                                                  14
    Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 37 of 46 PageID #:2805




 for the challenge. Each such motion must be accompanied by a competent declaration that

 affirms that the movant has complied with the meet and confer requirements of this procedure.

 The burden of persuasion in any such challenge proceeding shall be on the designating party.

 Until the Court rules on the challenge, all parties shall continue to treat the materials as

 Confidential Information under the terms of this Order.

             12.   10.Action by the Court. Applications to the Court for an order relating to

 materials or documents designated Confidential Information or Highly Confidential Information

 shall be by motion. Nothing in this Order or any action or agreement of a party under this Order

 limits the Court’s power to make orders concerning the disclosure of documents produced in

 discovery or at trial.

             13.   11.Use of Confidential Documents or Information at Trial. Nothing in this

 Order shall be construed to affect the use of any document, material, or information at any trial

 or hearing. A party that intends to present or that anticipates that another party may present

 Confidential information or Highly Confidential Information at a hearing or trial shall bring that

 issue to the Court’s and parties’ attention by motion or in a pretrial memorandum without

 disclosing the Confidential Information or Highly Confidential Information. The Court may

 thereafter make such orders as are necessary to govern the use of such documents or information

 at trial.


the Confidential Information. The Court may thereafter make such orders as are

necessary to govern the use of such documents or information at trial.
       14.    12.Confidential Information Subpoenaed or Ordered                         Produced     in

 Other Litigation.

             (a)   If a receiving party is served with a subpoena or an order issued in other litigation

 that would compel disclosure of any material or document designated in this action as
                                                    15
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 38 of 46 PageID #:2806



Confidential Information or Highly Confidential Information, the receiving party must so notify

the designating party, in writing, immediately and in no event more than three court within

five business days after receiving the subpoena or order. Such notification must include a

copy of the subpoena or court order., before disclosing




                                              16
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 39 of 46 PageID #:2807




to the party behind the subpoena any material or document designated in this action as

either Confidential or Highly Confidential Information. Such notification must include a copy of

the subpoena or court order.

       (b)     (b)The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

       (c)     (c)The purpose of imposing these duties is to alert the interested persons

to the existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information or Highly Confidential Information in the court from

which the subpoena or order issued. The designating party shall bear the burden and the

expense of seeking protection in that court of its Confidential Information or Highly Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody or control

Confidential Information or Highly Confidential Information by the other party to this case.

       15.     13.Challenges by Members of the Public to Sealing Orders. A party or

interested member of the public has a right to challenge the sealing of particular documents that

have been filed under seal, and the party asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.

       16.     14.Obligations on Conclusion of Litigation.

       (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.
                                                 17
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 40 of 46 PageID #:2808




        (b)     (b)Obligations at Conclusion of Litigation. Within sixty-three days after

 dismissal or entry of final judgment not subject to further appeal, all Confidential Information or

 Highly Confidential Information and documents marked        “CONFIDENTIAL         -–    SUBJECT

 TO      PROTECTIVE           ORDER”          or “HIGHLY CONFIDENTIAL – SUBJECT TO

 PROTECTIVE ORDER” under this Order, including copies as defined in ^ 3(a¶3(a), shall be

 returned to the producing party or certified as destroyed unless: (1) the document has been

 offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

 destruction to the extent practicable in lieu of return;5 or (3) as to documents bearing the

 notations, summations, or other mental impressions of the receiving party, that party elects to

 destroy the documents and certifies to the producing party that it has done so. Notwithstanding

 the above requirements to return or destroy documents, counsel may retain attorney work

 product, including an index that refers or relates to designated Confidential Information or

 Highly Confidential Information so long as that work product does not duplicate verbatim

 substantial portions of Confidential Information or Highly Confidential Information, and one

 complete set of all documents filed with the Court including those filed under seal. Any

 retained Confidential Information shall continue to be protected under this Order. An attorney

 may use his or her work product in subsequent litigation provided that its use does not disclose or

 use Confidential Information or Highly Confidential Information.

       5 The parties may choose to agree that the receiving party shall destroy
documents containing Confidential Information and certify the fact of destruction, and that
the receiving party shall not be required to locate, isolate and return e-mails (including
attachments to e-mails) that may include Confidential Information, or Confidential
Information contained in deposition transcripts or drafts or final expert reports.

               (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may

retain (1) attorney work product, including an index that refers or relates to designated

                                                 18
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 41 of 46 PageID #:2809




Confidential Information so long as that work product does not duplicate verbatim

substantial portions of Confidential Information, and (2) one complete set of all documents

filed with the Court including those filed under seal. Any retained Confidential Information

shall continue to be protected under this Order. An attorney may use his or her work

product in subsequent litigation, provided that its use does not disclose or use Confidential

Information.
       (c)      Deletion of Documents filed Filed under Seal from Electronic Case Filing

 (ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

 Court.

          17.   15.Order Subject to Modification. This Order shall be subject to modification

 by the Court on its own initiative or on motion of a party or any other person with standing

 concerning the subject matter.

          18.   16.No Prior Judicial Determination. This Order is entered based on

 the representations and agreements of the parties and for the purpose of facilitating discovery.

 Nothing




                                               19
   Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 42 of 46 PageID #:2810




 herein shall be construed or presented as a judicial determination that any document or material

 designated Confidential Information by counsel or the parties is entitled to protection under Rule

 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

 on a specific document or issue.

        19.     17. Persons Bound. This Order shall take effect when entered and shall be

 binding upon all counsel of record and their law firms, the parties, and persons made subject to

 this Order by its terms.

        So Ordered.



  Dated:
                                             U.S. District Judge U.S.
                                             Magistrate Judge



[Delete signature blocks if not wholly by agreement]

                                               Hon. Edmond E. Chang



  WE SO MOVEWE SO MOVE

  and agree to abide by the

  and agree to abide by

  theterms of this

  Orderterms of this

  Order

  /s/ Adam Wolek
  Signature


  Adam Wolek
                                                20
 Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 43 of 46 PageID #:2811



Printed Name

Counsel for: _Plaintiff/Counter-Defendant Art Akiane LLC and
Counter- Defendants Akiane Art Gallery, LLC, and Akiane Kramarik


Dated: December 5, 2019




                                          21
 Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 44 of 46 PageID #:2812




                                     ATTACHMENT A

                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


ART AKIANE LLC,

      Plaintiff,

v.                                                Civil Action No.: 19-cv-02952

ART & SOULWORKS LLC,                              Judge: Hon. Edmond E. Chang
CAROL CORNELIUSON, and
CARPENTREE, LLC

      Defendants.

ART & SOULWORKS LLC, and
CAROLYNE CORNELIUSON,

      Defendants-Counter-Plaintiffs,

v.

ART AKIANE LLC,

      Plaintiff-Counter-Defendant,

and

AKIANE ART GALLERY, LLC, and
AKIANE KRAMARIK,

       Counter-Defendants.

            )
                                           ) Civil No.
            Plaintiff                  )
            )
            )
            )
            Defendant                  )



                             ACKNOWLEDGMENT AND
                                              1
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 45 of 46 PageID #:2813



                                AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

                               in the above-captioned action and attached hereto, understands the

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the Northern District of Illinois in matters relating

to the




                                                2
  Case: 1:19-cv-02952 Document #: 80 Filed: 12/05/19 Page 46 of 46 PageID #:2814




Confidentiality Order and understands that the terms of the Confidentiality Order obligate

him/her to use materials designated as Confidential Information and Highly Confidential

Information in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm or

concern.

       The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.


           Name:

           Job Title:

           Employer:

           Business Address:




           Date:
                                           Signature



                                                                          Adopted 06/29/12




                                              3
